Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of the
10th day of November, 2017, by and among Famous Dave’s of America, Inc., a
Minnesota corporation (the “Company”), and PW Partners, LLC, a Delaware limited
liability company (the “Investor”). 

RECITALS

WHEREAS, the Investor is purchasing from the Company 418,169 shares of common
stock, par value $0.01 per share (the “Common Stock”), pursuant to that certain
Stock Purchase Agreement (the “Purchase Agreement”) of even date herewith
between the Company and the Investor; and

WHEREAS, the obligations in the Purchase Agreement are conditioned upon the
execution and delivery of this Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree hereto as follows:

SECTION 1. GENERAL

1.1 Definitions.  As used in this Agreement the following terms shall have the
following respective meanings:

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

“Holder” means any person owning of record Registrable Securities that have not
been sold to the public or any assignee of record of such Registrable Securities
in accordance with Section 2.9 hereof.

“Register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such registration
statement or document.

“Registrable Securities” means (a) Common Stock of the Company issued to the
Investor pursuant to the Purchase Agreement, (b) any Common Stock subsequently
acquired by the Investor as contemplated by Section 5 of the Purchase Agreement
and (c) any Common Stock of the Company issued as a dividend or other
distribution with respect to, or in exchange for or in replacement of, such
Common Stock.  Notwithstanding the foregoing, Registrable Securities shall cease
to be Registrable Securities when they have been distributed to the public
either pursuant to a registration statement or Rule 144 or sold in a private
transaction in which the transferor’s rights under Section 2 of this Agreement
are not assigned.





--------------------------------------------------------------------------------

 



“Registration Expenses” mean all expenses incurred by the Company in complying
with Sections 2.2 and 2.3 hereof, including, without limitation, all
registration and filing fees, printing expenses, messenger and delivery fees,
securities exchange and listing fees, fees and disbursements of counsel for the
Company, reasonable fees and disbursements of a single special counsel for the
Holders, blue sky fees and expenses, including the fees and disbursements of
blue sky counsel and the expense of any special audits incident to or required
by any such registration (but excluding (a) Selling Expenses and (b) the
compensation of regular employees of the Company which shall be paid in any
event by the Company).

“SEC” or “Commission” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting discounts, fees or selling
commissions, placement fees of underwriters or broker’s commissions, any
out-of-pocket expenses of any Holder (or agents who manage their accounts),
including any fees of counsel to such Holder, or any transfer taxes or other
taxes, in each case relating to the sale or other disposition of the Registrable
Securities.

“Special Registration Statement” means a registration statement relating to any
employee benefit plan or with respect to any corporate reorganization or other
transaction under Rule 145 of the Securities Act.

SECTION 2. LEGENDS.

2.1 Legend.  Each certificate representing Registrable Securities shall (unless
otherwise permitted by the provisions of the Agreement) be stamped or otherwise
imprinted with a legend substantially similar to the following (in addition to
any legend required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW.  NO TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE SHALL
BE VALID OR EFFECTIVE UNLESS (A) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) THE HOLDER SHALL DELIVER
TO THE COMPANY AN OPINION OF ITS COUNSEL, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE COMPANY AND REASONABLY CONCURRED IN BY THE COMPANY’S COUNSEL,
THAT SUCH PROPOSED TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.  THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF A
CERTAIN REGISTRATION RIGHTS AGREEMENT BY AND AMONG THE COMPANY AND THE
STOCKHOLDERS IDENTIFIED THEREIN, PROVIDING FOR, AMONG OTHER THINGS, CERTAIN
RESTRICTIONS ON TRANSFER.  A COPY OF SUCH REGISTRATION RIGHTS AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE COMPANY.”



2

--------------------------------------------------------------------------------

 



2.2 Piggyback Registrations. 

(a) Subject to Section 2.3, the Company shall notify all Holders of Registrable
Securities in writing at least ten (10) days prior to the filing of any
registration statement under the Securities Act for purposes of a public
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding Special Registration Statements) and will afford each
such Holder an opportunity to include in such registration statement all or part
of such Registrable Securities held by such Holder.  Each Holder desiring to
include in any such registration statement all or any part of the Registrable
Securities held by it shall, within ten (10) days after the above-described
notice from the Company, so notify the Company in writing.  Such notice shall
state the intended method of disposition of the Registrable Securities by such
Holder.  If a Holder decides not to include all of its Registrable Securities in
any registration statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.

(b) Underwriting. 

(i) If the registration statement with respect to which the Company gives notice
under this Section 2.2 is for an underwritten offering, the Company shall so
advise the Holders of Registrable Securities.  In such event, the right of any
such Holder to be included in a registration pursuant to this Section 2.2 shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company.  Notwithstanding any other provision of this
Agreement, if the underwriter determines in good faith that marketing factors
require a limitation of the number of shares to be underwritten, the number of
shares that may be included in the underwriting shall be allocated, first, to
the Company; second, among (x) the Holders and (y) Wexford Capital LP
(“Wexford”) on a pro rata basis based on the total number of Registrable
Securities proposed to be sold in the offering held by the Holders and the total
number of shares of Common Stock proposed to be sold by Wexford; and third,
among any other shareholders of the Company having the right to register
securities in connection with such registration (“Other Holders”) on a pro rata
basis based on the total number of shares proposed to be sold in the offering
held by the Other Holders.

(ii) If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least ten (10) business days prior to the effective
date of the registration statement.  Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration but shall remain “Registrable Securities” under this Agreement.

(c) Right to Terminate Registration.  (i)  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.  The Registration Expenses
of such withdrawn registration shall be borne by the

3

--------------------------------------------------------------------------------

 



Company in accordance with Section 2.4 hereof and any reasonable out of pocket
expenses incurred by the Holders in connection with such withdrawn registration
shall be reimbursed by the Company.

(d) Registrations effected pursuant to this Section 2.2 shall not be counted as
Form S-3 registrations effected pursuant to Sections 2.3.

2.3 Form S-3 Registration.  Following a written request by Holders representing
more than 50% of the Registrable Securities delivered not sooner than six months
after the date hereof, the Company shall use its commercially reasonable efforts
to (i) file with the Commission as promptly as practicable following the date of
this Agreement (but in no event later than 90 days after the date of such
request) a registration (“Shelf Registration”) for delayed or continuous
offerings of Registrable Securities in market transactions on Form S-3 pursuant
to Rule 415 under the Securities Act (or similar rule that may be adopted by the
Commission), so long as such form shall be available for the sale of all of the
Registrable Securities outstanding on the effective date of the Shelf
Registration in accordance with the intended methods of distribution thereof,
and (ii) cause the Shelf Registration to be declared effective by the Commission
as soon thereafter as practicable.  The Company agrees to use its commercially
reasonable efforts to keep such Shelf Registration continuously effective
(subject to the terms and conditions of this Agreement) and usable for resale of
Registrable Securities until the second anniversary of the date of this
Agreement or such shorter period which will terminate at such time as the
Holders have sold all the Registrable Securities covered by such Registration
Statement or otherwise until there are no longer any Registrable Securities.  If
and so long as a Shelf Registration is on file and effective (subject to the
terms and conditions of this Agreement), then the Company shall have no
obligation to allow participation in a piggyback registration pursuant to
Section 2.2; provided, however, that in the event that the Company fails to
file, or if filed fails to so maintain the effectiveness of, a Shelf
Registration pursuant to this Section 2.3, the Holders of Registrable Securities
may participate in a piggyback registration as provided in Section 2.2.

2.4 Expenses of Registration.  Except as specifically provided herein, (a) all
Registration Expenses incurred in connection with each registration under
Section 2.2 or Section 2.3 herein shall be borne by the Company, and (b) all
Selling Expenses incurred in connection with any registrations hereunder shall
be borne by the holders of the securities so registered pro rata on the basis of
the number of shares so registered. 

2.5 Obligations of the Company.  Whenever required to effect the registration of
any Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

(a) prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its commercially reasonable efforts to
cause such registration statement to become effective; provided, that the
Company may discontinue any registration of its securities which is being
effected pursuant to Section 2.2 at any time prior to the effective date of the
registration statement subject to the terms of Section 2.2;

(b) prepare and file with the Commission such amendments and supplements to any
applicable registration statement and prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during such period of effectiveness

4

--------------------------------------------------------------------------------

 



in accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement; provided, that before filing a
registration statement or prospectus, or any amendments or supplements thereto,
the Company will furnish to one counsel selected by the Holders holding a
majority of the Registrable Securities covered by such registration statement to
represent all Holders of Registrable Securities covered by such registration
statement, copies of all documents proposed to be filed, which documents will be
subject to the review of such counsel;

(c) if such Registrable Securities have not been registered under Section 12 of
the Exchange Act, prepare and, in any event within 60 days after a request for
registration has been given to the Company, file with the Commission a
registration statement with respect to such Registrable Securities under the
Exchange Act and use its commercially reasonable efforts to cause such
registration statement to become effective; provided, that the Company may
discontinue any registration of its securities which is being effected pursuant
to Section 2.2 at any time prior to the effective date of the registration
statement subject to the terms of Section 2.2;

(d) furnish to each seller of such Registrable Securities such number of copies
of any applicable registration statement and each amendment and supplement
thereto (in each case including all exhibits), such number of copies of the
prospectus included in such registration statement (including each preliminary
prospectus and summary prospectus), and any other prospectus filed under Rule
424 under the Securities Act in conformity with the requirements of the
Securities Act, and such other documents as such seller may reasonably request;

(e) use its commercially reasonable efforts to register or qualify such
Registrable Securities covered by any applicable registration statement under
such other securities or blue sky laws of such jurisdictions as each seller of
such Registrable Securities shall reasonably request, and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
seller to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller, except that the Company shall not for any such
purpose be required to qualify generally to do business as a foreign corporation
in any jurisdiction where, but for the requirements of this clause (e), it would
not be obligated to be so qualified or to consent to general service of process
in any such jurisdiction;

(f) use its commercially reasonable efforts to cause such Registrable Securities
covered by a registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof to consummate the disposition of such Registrable
Securities;

(g) notify each seller of any such Registrable Securities covered by a
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the Company’s becoming
aware that the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and at
the request of any such seller, prepare and furnish to such seller a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the sellers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; and, as promptly as possible, prepare a

5

--------------------------------------------------------------------------------

 



supplement or amendment, including a post-effective amendment, to the
registration statement or a supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
registration statement nor such prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.

(h) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable (but not more than eighteen
months) after the effective date of the registration statement, an earnings
statement which shall satisfy the provisions of Section 11(a) of the Securities
Act and the rules and regulations promulgated thereunder;

(i) enter into such customary agreements (including an underwriting agreement in
customary form) and take such other actions as sellers of a majority of such
Registrable Securities or the underwriters, if any, reasonably request in order
to expedite or facilitate the disposition of such Registrable Securities;

(j) obtain a “cold comfort” letter or letters from the Company’s independent
public accountants in customary form and covering matters of the type
customarily covered by “cold comfort” letters as the seller or sellers of a
majority of such Registrable Securities shall reasonably request;

(k) obtain an opinion of counsel for the Company in customary form and covering
matters of the type customarily covered in opinions of issuer’s counsel as the
seller or sellers of a majority of such Registrable Securities shall reasonably
request;

(l) (i) prepare and file with the SEC such amendments and supplements, including
post-effective amendments, to each registration statement and the prospectus
used in connection therewith as may be necessary to comply with the Securities
Act and to keep the registration statement continuously effective as required
herein, and prepare and file with the SEC such additional registration
statements as necessary to register for resale under the Securities Act all of
the Registrable Securities (including naming any permitted transferees of
Registrable Securities as selling stockholders in such registration statement);
(ii) cause any related prospectus to be amended or supplemented by any required
prospectus supplement, and as so supplemented or amended to be filed pursuant to
SEC Rule 424; (iii) respond as promptly as possible to any comments received
from the SEC with respect to each registration statement or any amendment
thereto, or any document filed with the SEC that would suspend the effectiveness
of the registration statement, and as promptly as reasonably possible provide
the Investor with true and complete copies of all correspondence from and to the
SEC relating to the registration statement (other than those portions of any
correspondence containing material nonpublic information); and (iv) comply with
the provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by such registration statement
as so amended or in such prospectus as so supplemented;

(m) notify the Investor as promptly as reasonably possible:



6

--------------------------------------------------------------------------------

 



(i) when the SEC notifies the Company whether there will be a “review” of a
registration statement and whenever the SEC comments in writing on such
registration statement; and

(ii) when a registration statement, or any post-effective amendment or
supplement thereto, has become effective, and after the effectiveness thereof:
(A) of any request by the SEC or any other federal or state governmental
authority for amendments or supplements to the registration statement or
prospectus or for additional information; (B) of the issuance by the SEC or any
state securities commission of any stop order suspending the effectiveness of
the registration statement covering any or all of the Registrable Securities or
the initiation of any proceedings for that purpose; and (C) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose.  Without limitation of any remedies to which the
Investor may be entitled under this Agreement, if any of the events described in
this subsection (ii) occur, the Company shall use its commercially reasonable
efforts to respond to and correct the event;

(n) use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of, (i) any order suspending the effectiveness of
any registration statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as possible;

(o) Furnish to the Investor, without charge, at least one conformed copy of each
registration statement and each amendment thereto, and all exhibits to the
extent requested by the Investor or its counsel (including those previously
furnished or incorporated by reference) as promptly as possible after the filing
of such documents with the SEC;

(p) As promptly as possible furnish to each selling Investor, without charge,
such number of copies of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
(including, without limitation, prospectus amendments and supplements) as each
such selling Investor may reasonably request in order to facilitate the
disposition of the Registrable Securities covered by such prospectus and any
amendment or supplement thereto.  The Company hereby consents to the use of such
prospectus and each amendment or supplement thereto by the selling Investor in
connection with the offering and sale of the Registrable Securities covered by
such prospectus and any amendment or supplement thereto to the extent permitted
by federal and state securities laws and regulations; and

(q) make available for inspection by any seller of such Registrable Securities
covered by a registration statement, by any underwriter participating in any
disposition to be effected pursuant to such registration statement and by any
attorney, accountant or other agent retained by any such seller or any such
underwriter (collectively, the “Inspectors”), all pertinent financial and other
records, pertinent corporate documents and properties of the Company as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause all of the Company’s officers, directors and employees
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such registration
statement.  Records which the Company determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless (i) the disclosure of such records is
necessary to avoid or correct a misstatement or omission in such

7

--------------------------------------------------------------------------------

 



registration statement or (ii) the release of such records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction.  Each
seller of Registrable Securities agrees that information obtained by it as a
result of such inspections shall be deemed confidential and shall not be used by
it as the basis for any market transactions in the securities of the Company
unless and until such is made generally available to the public.  Each seller of
Registrable Securities further agrees that it will, upon learning that
disclosure of such records is sought in a court of competent jurisdiction, give
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of the records deemed confidential.

Notwithstanding the foregoing, the Company shall have the right to delay the
filing of any registration statement otherwise required to be prepared and filed
by the Company pursuant to Sections 2.2 or 2.3, or to suspend the use of any
registration statement, for a period not in excess of 90 consecutive calendar
days (a “Delay Period”) if (i) the Board of Directors of the Company determines
that filing or maintaining the effectiveness of such registration statement
would have a material adverse effect on the Company or the holders of its
capital stock in relation to any material acquisition or disposition, financing
or other corporate transaction and the Board of Directors of the Company has
determined in good faith that disclosure thereof would not be in the best
interests of the Company and its holders of capital stock at the time or (ii)
the Board of Directors of the Company has determined in good faith that the
filing of a registration statement or maintaining the effectiveness of a current
Registration Statement would require disclosure of material information that the
Company has a valid business purpose for retaining as confidential at such time.
The Company shall be entitled to exercise a Delay Period more than one time in
any calendar year so long as such exercise does not exceed 180 days per calendar
year.

Each selling Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.5(g) hereof, such
selling Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.5(g) hereof, and, if so directed by the
Company, such selling Holder will deliver to the Company all copies, other than
permanent file copies then in such selling Holder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice.  Each selling Holder of Registrable Securities agrees that it will
immediately notify the Company at any time when a prospectus relating to the
registration of such Registrable Securities is required to be delivered under
the Securities Act of the happening of an event as a result of which information
previously furnished by such selling Holder to the Company in writing expressly
for inclusion in such prospectus contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances in
which they were made.

2.6 Termination of Registration Rights. A Holder’s registration rights shall
expire if all Registrable Securities held by and issuable to such Holder (and
its affiliates, partners, former partners, members and former members) may be
sold under Rule 144 during any ninety (90) day period.

2.7 Furnishing Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 2.2, 2.3 or
2.5 that the selling Holders shall cooperate with the Company and shall furnish
to the Company such information regarding

8

--------------------------------------------------------------------------------

 



themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to effect the registration
of their Registrable Securities.

2.8 Indemnification.  In the event any Registrable Securities are included in a
registration statement under Sections 2.2 or 2.3:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder of Registrable Securities, the partners, members, managers,
officers, directors and affiliates of each such Holder, any underwriter (as
defined in the Securities Act) for such Holder and each person, if any, who
controls such Holder or underwriter within the meaning of the Securities Act or
the Exchange Act, against any losses, claims, damages, costs, expenses or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, costs, expenses or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such registration statement; and the
Company will pay as incurred to each such Holder, partner, member, manager,
officer, director, affiliate underwriter or controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, costs, expenses, liability or action;
provided however, that the Company shall not be liable in any such case for any
such loss, claim, damage, costs, expenses, liability or action to the extent
that it arises out of or is based upon a Violation which occurs in reliance upon
and in conformity with written information furnished expressly for use in
connection with such registration by such Holder, partner, member, manager,
officer, director, affiliate, underwriter or controlling person of such Holder.

(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such registration
qualifications or compliance is being effected, indemnify and hold harmless the
Company, each of its directors, its officers and each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter
and any other Holder selling securities under such registration statement or any
of such other Holder’s partners, members, managers, directors, officers or
affiliates or any person who controls such Holder, against any losses, claims,
damages, costs, expenses or liabilities (joint or several) to which the Company
or any such director, officer, controlling person, underwriter or other such
Holder, or partner, member, manager, director, officer, affiliate or controlling
person of such other Holder may become subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, costs, expenses or liabilities (or actions in respect thereto) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder under an instrument duly executed
by such Holder and stated to be specifically for use in connection with such
registration; and each such Holder will pay as incurred any legal or other
expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other Holder, or partner, member,

9

--------------------------------------------------------------------------------

 



manager, officer, director, affiliate or controlling person of such other Holder
in connection with investigating or defending any such loss, claim, damage,
cost, expense, liability or action if it is judicially determined that there was
such a Violation; provided, however, that in no event shall any indemnity under
this Section 2.8 exceed the net proceeds from the offering received by such
Holder.

(c) Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding in the opinion of such party’s legal counsel.  The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.8
except to the extent that the indemnifying party has been materially prejudiced
by such failure.

(d) If the indemnification provided for in this Section 2.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages, costs, expenses or liabilities referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage, cost, expense or liability in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
the indemnified party on the other in connection with the Violation(s) that
resulted in such loss, claim, damage, cost, expense or liability, as well as any
other relevant equitable considerations.  The relative fault of the indemnifying
party and of the indemnified party shall be determined by a court of law by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, that in no event
shall any contribution by a Holder hereunder exceed the net proceeds from the
offering received by such Holder.

(e) The obligations of the Company and Holders under this Section 2.8 shall
survive completion of any offering of Registrable Securities in a registration
statement and the termination of this Agreement.  No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

2.9 Assignment of Registration Rights.  The rights to cause the Company to
register Registrable Securities pursuant to this Section 2 may be assigned by a
Holder to a permitted

10

--------------------------------------------------------------------------------

 



transferee or assignee of Registrable Securities which (a) is a subsidiary,
parent, general partner, limited partner, retired partner, member or retired
member of a Holder, (b) is a Holder’s family member or trust for the benefit of
an individual Holder, or (c) is acquiring all of the Registrable Securities held
by such Holder; provided, however, (i) the transferor shall, prior to such
transfer, furnish to the Company written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned and (ii) such transferee shall agree in
writing to be bound by the terms and conditions of this Agreement. The Company
agrees to the assignment of the rights of Investor hereunder to FS Special
Opportunities I, L.P. (“Purchaser’s Designee”). By signing the signature page of
this Agreement, Purchaser’s Designee agrees to be bound by the terms and
conditions of this Agreement.

2.10 No Inconsistent Agreements.  The Company will not hereafter enter into any
agreement with respect to its securities which is inconsistent with the rights
granted to the Holders in this Agreement; it being understood that the granting
of additional demand or piggyback registration rights with respect to capital
stock of the Company shall not be deemed inconsistent with or adverse to the
rights granted to Holders hereunder, and the rights of the Holders shall be
subject to any such additional grants.

2.11 “Holder Market Stand-Off” Agreement.  In the event of an underwritten
public offering by the Company of its securities, and if so requested by the
underwriters, each Holder hereby agrees that such Holder shall not sell,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any Common Stock (or other securities) of the Company held by such Holder (other
than those included in the registration) for a period specified by the
representative of the underwriters of Common Stock of the Company not to exceed
ninety (90) days following the effective date of the registration statement
relating to such underwritten offering.

2.12 Rule 144 Reporting.  With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its commercially reasonable efforts to:

(a) Make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public;

(b) File with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

(c) So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request: a written statement by the Company as to its compliance
with the reporting requirements of said Rule 144 of the Securities Act, and of
the Exchange Act (at any time after it has become subject to such reporting
requirements); a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as a Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration.



11

--------------------------------------------------------------------------------

 



SECTION 3. MISCELLANEOUS.

3.1 Survival.  The representations, warranties, covenants, and agreements made
herein shall survive the closing of the transactions contemplated hereby.  All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.

3.2 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors or legal representatives of the parties hereto and shall inure to the
benefit of and be enforceable by each person who shall be a holder of
Registrable Securities from time to time and who has become a party to this
Agreement by executing and delivering an additional counterpart signature page
to this Agreement; provided, however, that prior to the receipt by the Company
of adequate written notice (specifying the full name and address of any proposed
transferee) of, and the written consent of the Company to, the transfer of any
Registrable Securities, the Company may deem and treat the person listed as the
holder of such shares in its records as the absolute owner and holder of such
shares for all purposes, including the payment of dividends or any redemption
price. 

3.3 Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.

3.4 Third Party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and not for the benefit of any third party.

3.5 Severability.  In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

3.6 Amendment and Waiver.

(a) Except as otherwise expressly provided, this Agreement may be amended or
modified only upon the written consent of the Company and the holders of at
least a majority of the Registrable Securities.

(b) Except as otherwise expressly provided, the obligations of the Company and
the rights of the Holders under this Agreement may be waived only with the
written consent of the holders of at least a majority of the Registrable
Securities; provided that, in the case of each of Section 3.6(a) and (b) such
written consent specifically references this Agreement and the provision(s) to
be amended, modified or waived and further specifies that it is intended to
amend, modify or waive such provision(s).



12

--------------------------------------------------------------------------------

 



(c) For the purposes of determining the number of Holders or Investor entitled
to vote or exercise any rights hereunder, the Company shall be entitled to rely
solely on the list of record holders of its stock as maintained by or on behalf
of the Company.

3.7 Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power, or remedy accruing to any Holder, upon any breach, default or
noncompliance of the Company under this Agreement shall impair any such right,
power, or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of any similar breach,
default or noncompliance thereafter occurring.  It is further agreed that any
waiver, permit, consent, or approval of any kind or character on any Holder’s
part of any breach, default or noncompliance under the Agreement or any waiver
on such Holder’s part of any provisions or conditions of this Agreement must be
in writing and shall be effective only to the extent specifically set forth in
such writing.  All remedies, either under this Agreement, by law, or otherwise
afforded to Holders, shall be cumulative and not alternative.

3.8 Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient; if not, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. Notices, requests or other communications sent in any
other manner, including be electronic mail, shall not be effective. All
communications shall be sent to the party to be notified at the address as set
forth on the signature pages hereof or at such other address as such party may
designate by ten (10) days advance written notice to the other parties hereto.

3.9 Attorneys’ Fees.  In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

3.10 Titles and Subtitles.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

3.11 Counterparts.  This Agreement may be executed in any number of counterparts
(which shall include signature by facsimile), each of which shall be an
original, but all of which together shall constitute one instrument

3.12 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAWS PROVISIONS).

3.13 CONSENT TO JURISDICTION.  EACH INVESTOR AND THE COMPANY HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR
STATE COURT OF MINNESOTA SITTING IN MINNEAPOLIS AND IRREVOCABLY AGREES THAT ALL
ACTIONS OR PROCEEDINGS

13

--------------------------------------------------------------------------------

 



ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE LITIGATED EXCLUSIVELY IN SUCH COURTS.  EACH INVESTOR AND THE
COMPANY AGREES NOT TO COMMENCE ANY LEGAL PROCEEDING RELATED HERETO EXCEPT IN
SUCH COURT.  EACH INVESTOR AND THE COMPANY IRREVOCABLY WAIVES ANY OBJECTION
WHICH HE OR IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

3.14 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT HE OR IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.14.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 



14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this REGISTRATION RIGHTS
AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:

 

FAMOUS DAVE’S OF AMERICA, INC.

 

 

 

By:/s/ Dexter Newman

Name:Dexter Newman

Title:Chief Financial Officer

 

Address:12701 Whitewater Drive

Suite 190

Minnetonka, MN 55343

 

 

INVESTOR:

 

PW PARTNERS, LLC

 

 

 

By:/s/ Patrick Walsh

Name:Patrick Walsh

Title:Managing Member

 

Address:141 W. Jackson Blvd.

Suite 1702

Chicago, IL 60604

 

PURCHASER’S DESIGNEE:

 

FS SPECIAL OPPORTUNITIES I, L.P.

 

 

 

By:/s/ Peter Haeg

Name:Peter Haeg

Title:General Partner

 

Address:3033 Excelsior Blvd. #565

Minneapolis, MN 55416

 

Registration Rights Agreement Signature Page

--------------------------------------------------------------------------------